These are appeals by The Long Island Railroad Company from two peremptory mandamus orders which require the railroad company to proceed with the elimination of certain grade crossings. Reading the whole of the answers of the railroad there are no denials of material matters, in fact such answers, with the affirmative defense in each answer, admit that the orders issued by the Commission have not been revoked or annulled and have not been complied with. Mandamus is a proper remedy to compel action in such cases. Orders affirmed, with fifty dollars costs and disbursements in each case. Hill, P. J., Crapser, Bliss and Heffernan, JJ., concur; Rhodes, J., dissents, on the grounds stated in his memorandum in Matter of Public Service Commission v. New York Central Railroad Co. [ante, p. 869], decided herewith.